pro se15(Rev_Q@§QOLM;§,WQQMQ-MHMMHESQ§)NO. 1-2 filed 02/11/19 Page|D.S Page 1 of 3

 

UNITED STATES DISTRICT CoURT

for the

District of Westem Michigan

 

John M Wiewiora, Diane Crosby,
Jointly and Severally

Defendant(s)

Division
Ervin Joseph LaMie,
) Case No.
) Jury Trial: (check one) X Yes No
)
)
)
)
)
Plaimijf(s) )
-v- )
)
)
)
)
)

Statement of Claim

CIVIL COMPLAINT,

SUIT IN EQUITY,
42 U.S.C.S., 1983.

My claim is for the action stated as follows:

On April 16"‘, 2018 the Plaintiff went to the 60th district court for an arraignment. The court clerk
gave the Plaintiff papers and demanded he sign them, he did not. He was then sent down to the first-

floor court room where magistrate Wiewiora was sitting on the bench.

The Plaintiff Exercised his right not to have to sign anything and the Defendant Wiewiora threatened
to place the Plaintiff in jail until the trial because the Plaintiff refused to grant jurisdiction over the

Plaintiff and would not grant subject matter nor would the Plaintiff sign any documents.

Pro se15(Rev.QQ§QOJ»§Mr§WQQ[JQlQr|?JQMQBJiQHESQ,E,)NO. 1-2 filed 02/11/19 PagelD.Q Page 2 of 3

 

The Defendant Wiewiora did in fact call the case and the Plaintiff went forward. When the defendant went
forward to the bench, he explained he was not granting the magistrate impersonajurisdiction nor subject matter.
The Magistrate then stated he was going to enter a plea for the plaintiff and the Plaintiff explained no that the
magistrate was now legislating from the bench and that only the Plaintiff or his attorney would enter a plea for the
Plaintiff. The Magistrate then told the Plaintiff to have a seat and the Plaintiff complied.

Then the Magistrate called for a bailiff. The Plaintiff struck up a conversation with the Magistrate and asked
what they were waiting for and the Magistrate explained were waiting for the bailiff to place him in jail until the
trial because you have refused to sign the documents

The Defendant Wiewiora erased the court record to protect himself from his falsified claim he filed
against the Plaintiff. Claiming that the Plaintiff,” FTA for ARRN 4-16-18” (failed to appear for arraignment 4-16-
18). Magistrate Wiewiora has violated the Plaintiffs Constitutional rights. l-Ie has conspired with the Court, Clerk
Diane Crosby to, oppress, threaten and intimidate the Plaintiff. See exhibit A:

The Magistrate has tried to secure jurisdiction of the Plaintiff through Intimidation and threaten tojail him
until the trial since the Plaintiff refused to allow the magistrate jurisdiction Plaintiff refused to grant him subject
matter and he exercised his right not to sign any document

The Magistrate requested a bench warrant and knowingly submitted the affidavit with falsified information
to secure the warrant. The magistrate claimed the Plaintiff did not show up for the arraignment and conspired with
the Court clerk claiming in her affidavit that the Plaintiff failed to appear for the arraignment Then the Magistrate

Wiewiora walked it to the Judge to have the Judge to issue the warrant See exhibit: B

780.653 Judge or district court magistrate's finding of reasonable or probable cause; basis of tinding;
basis and contents of affidavit.

Title 18 United States Code, Section 241.

If two or more persons conspire to injure, oppress, threaten, or intimidate any inhabitant of any State,

Territory, or District in the free exercise or enjoyment of any right or privilege secured to him by the Constitution or laws
of the United States, or because of his having so exercised the same; or If two or more persons go in disguise on the
highway, or on the premises of another, with the intent to prevent or hinder his Free exercise or enjoyment of any right or
privilege so secured - They shall be fined not more than $10,000 or Imprisoned not more than ten years, or both; and if
death results, they shall be subject to imprisonment for any term of years or for life.

Pmse15(Rev_Gi)l§§‘c§,h§i§n§ti@@alr§&r@ihl\ih£§Qon-Er§$li:erl\|O- 1'2 filed 02/11/19 PaQ€|D-lo P<'J\Q€ 3 Oic 3

 

§_LM

The two, the magistrate and the court clerk violated the Plaintiff Constitutional rights on arrest and for enjoyment
of his right to travel. They also violated his rights not to have persons conspire to threaten him or intimidate him.

My claim is the court clerk violated The Plaintiffs constitutional rights for the actions she took to secure a
falsified warrant for the Plaintiffs arrest.

Then the Court Clerk personally gave it to the Magistrate to personally deliver to the judge for a warrant to arrest
the Plaintiff.

My claim is for the actions the took to intimidate me and oppress the Plaintiff with the threat of jail which the
Plaintiff fully believed would happen if he stayed in the court room.

The magistrate conspired with the Court Clerk to create a falsified affidavit and the magistrate personally
delivered said falsified affidavit to the Judge to have an arrest warrant issued for the Plaintiff. See exhibit A

The Plaintiff claims the amounts stated in the complaint for the violations by the Magistrate and the court clerk

jointly and severally.

 

Respectfully submitted by: Date: 2/ // /2019

 

